DETAILED ACTION
	This office action is in response to the communication filed on February 22, 2021. Claims 2-5 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Arguments
	Applicant's arguments filed on February 22, 2021 have been fully considered but they are not persuasive for the following reasons:

Applicant argues that Beringer and Ray do not teach or even suggest the features of newly amended independent claim 2.

Examiner respectfully disagrees. The cited prior art alone and/or in combination discloses the features of newly-amended independent claim 2, as discussed below.

For the above reasons, Examiner states that rejection of the current Office action is proper.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-2 are rejected on the ground of nonstatutory double patenting over claims of U.S. Patent No. 10,242,104 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:

US Application 16,291,534
US Patent 10,242,104
2.  A method of integrating public web data with an e-mail system, comprising:



receiving at a client computer data relating to an e-mail message, the e-mail message sent by a sender o an e-mail server associated with a receiver of the e-mail message, the data including an e-mail address of the sender of the e-mail message and a 

transmitting a request to a server storing a database, the database including a plurality of data profiles having data corresponding to a previously-profiled person, to cross-reference the name and e-mail address of the sender with the plurality of data profiles by querying the database to determine whether the name and the e-mail address of the sender of the e-mail message match a name and an e-mail address of data corresponding to a previously-profiled person of one of the plurality of data profiles, such that if the name and the e-mail address of the sender of the e-mail message match a name and an e-mail address of data corresponding to a previously-profiled person, the sender of the e-mail message may correspond to the previously-profiled person;

receiving at the client computer of the receiver data corresponding to a previously-profiled person that matches the name and e-mail address of the sender of the e-mail message, the received data corresponding to the previously-profiled person including data other than the name and the e-mail address of the sended;

































































































































displaying at the client computer at least a portion of the data corresponding to the previously-profiled person using an overlay to the e-mail system of the receiver of the e-mail message. 




receiving at a client computer 
search-request data associated with a person;









transmitting from the client 
computer over a network, a request to search for personal information associated with the person to a personal information aggregation system, the search request including the search-request data associated with the person;  


















receiving at the client computer search-result data transmitted from the 
personal information aggregation system in response to the search request, the 
search result data including the personal information associated with the person, and retrieved from a database of the personal information aggregation system, the personal information aggregation system including a first server, a processor, and the database stored in a 

receiving at the first 
server, data associated with the person, the data associated with the person 
being publicly available over a network and including name data comprising at least a first name and a last name and including other data;

using the processor to determine whether the other data includes a unique item of 
information associated with the person, and when the other data includes a unique item of information associated with the person, performing the steps of:

querying the database including a plurality of data profiles, each of the data 
profiles having data corresponding a previously-profiled person, to determine 
whether the name data and unique item of information of the data associated with the person match name data and a unique item of information of one of the plurality of data profiles of the database of profiles;

merging the data associated with the person with the one of the plurality of data profiles when the name data and unique item of information of the data associated with the person match the name data 
plurality of data profiles;

determining whether the other data includes a location when the name data and unique item of information associated with the person do not match the name data and unique item of information of the one of 
the plurality of data profiles, and when the other data does not include a 
location, creating a partial-profile data record including the name data and the other data, and when the other data does include a location and the name data matches the name data of the one of the plurality of data profiles,
perform the steps of:

querying the database of profiles to identify data 
profiles having name data that matches the name data of the person, and having a location that is in a geographic vicinity of the location of the other data; and

merging the data associated with the person with an identified data profile 
having name data that matches the name data of the person, and having a location that is in the geographic vicinity of the location of the other data, thereby indexing publicly-available information of the person;

calculating a frequency for instances of the name data having a location within a distance threshold of the geographic vicinity and wherein merging the data associated with the person with an identified data profile having name data that matches the name data of the person, and having a location that is within the distance 
threshold of the location of the other data comprises only merging the data associated with the person with an identified data profile having name data that matches the name data of the person, and having a location that is within the distance threshold of the location of the other data when the frequency is less than a predetermined threshold, otherwise creating and storing a new data profile including the name data and other data for the person. 

17.  The method of claim 16, further comprising displaying at the client computer the computer search-result data transmitted from the first server of the personal information aggregation system in response to the search request.

18.  The method of claim 17, wherein the displayed search-result data is displayed as an e-mail overlay.

(also claims 1, 3, 10, and 13)



Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 4, and 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beringer (US Pub 2003/0233419) in view of Ray (US Pub 2007/0219954).

	With respect to claim 2, Beringer discloses a method of integrating public web data with an e-mail system (Beringer: Paragraphs 3, 4, 32, 37, and 38 – web based email document management system displaying profile information or context information related to a selected email document, information related to the selected email document is searched for and displayed, searching public information such as news items on the internet), comprising:
	receiving at a client computer, data relating to an e-mail message, the e-mail message sent by a sender to an e-mail server associated with a receiver of the e-mail message, the data including an e-mail address of the sender of the e-mail message and a name of the sender of the e-mail message (Beringer: Paragraph 4 – email document management system displaying profile information or context information related to selected email document; Paragraph 7 – presenting user with information related to a received email; Paragraphs 22, 23, and 37 – obtaining profile information by searching a profile database located on a server using metadata obtained from email document as a search query and collecting documents based on information in the query; Figure 2);
	transmitting a request to a server storing a database, the database including a plurality of data profiles having data corresponding to a previously-profiled person, to cross-reference the name and e-mail address of the sender with the plurality of data profiles by querying the database to determine whether the name and the e-mail address of the sender of the e-mail message match a name and an e-mail address of data corresponding to a previously-profiled person of one of the plurality of data profiles, such that if the name and the e-mail address of the sender of the e-mail message match a name and an e-mail address of data corresponding to a previously-profiled person, the sender of the e-mail message may correspond to the previously-profiled person (Beringer: Paragraphs 22, 23, and 37 – obtaining profile information by searching a profile database located on a server using metadata obtained from email document as a search query and collecting documents based on information in the query; Figure 2);
	receiving at the client computer of the receiver data corresponding to a previously- profiled person that matches the name and the e-mail addresses of the sender of the e-mail message, the received data corresponding to the previously-profiled person including data other than the name and the e-mail address of the sender (Beringer: Paragraphs 22 and 37 – obtaining profile information by searching a profile database located on a server using metadata obtained from email document as a search query and collecting documents based on information in the query; Figure 2);
	 3Application No. 16/291,534displaying at the client computer at least a portion of the data corresponding to the previously-profiled person using an overlay to the e-mail system of the receiver of the e- mail message (Beringer: Paragraphs 4, 6, and 22 – displaying profile information or context information related to a selected email document; Paragraph 19 – displaying as a floating window; Paragraphs 32, 37, and 38 – selecting an email document, information related to selected email document is searched for and displayed, searching public information such as news items on the internet; Figures 2, 3, and 7; here Beringer discloses displaying profile data and displaying as a floating window, but does not explicitly disclose using an overlay, however, the Ray reference discloses the feature, as discussed below).
					Beringer in Paragraphs 6 and 22 discloses displaying profile data for a selected email on an email management system of a user who received the email message and in Paragraph 19 discloses displaying as a floating window, however, Beringer does not explicitly disclose:
	displaying using an overlay to an e-mail system;
	The Ray reference discloses displaying using an overlay to an e-mail system (Ray: Paragraphs 20, 45, and 49 – user interacting with an email service system by searching for information, searched information provided as an overlay to the user while the user remains in the email service system, displaying/outputting information using an overlay).
	Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was made, having the teachings of Beringer and Ray, to have combined Beringer and Ray. The motivation to combine Beringer and Ray would be to keep a user in their desired experience without navigating to another service by displaying using an overlay (Ray: Paragraphs 20 and 49).

	With respect to claim 4, Beringer in view of Ray discloses the method of claim 2, wherein the other data includes a photo of the sender (Beringer: Paragraphs 6 and 22 – display profile information associated with sender including a photograph of the sender).

	With respect to claim 5, Beringer in view of Ray discloses the method of claim 2, wherein the other data includes a link associated with the sender (Beringer: Paragraphs 6 and 22 – display profile information associated with sender including contact information of the sender).

Claim 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beringer (US Pub 2003/0233419) in view of Ray (US Pub 2007/0219954) and in further view of Mills (US Pub 2009/0222917).

	With respect to claim 3, Beringer in view of Ray discloses the method of claim 2, wherein to determine whether the name and the e-mail address of the sender of the e-mail message match a name and an e-mail address of data corresponding to a previously-profiled person of one of the plurality of data profiles comprises comparing the name and the e-mail address to a potentially matching data profile and calculating a numeric indication of a relative match strength between the name and e-mail address of the sender and the potentially matching data profile, and receiving the data corresponding to the previously-profiled person only if the numeric indication meets or exceeds a predetermined threshold value (Beringer: Paragraphs 22, 23, and 37 – obtaining profile information by searching a profile database located on a server using metadata obtained from email document as a search query and collecting documents based on information in the query; Figure 2.; here Beringer discloses comparing e-mail attributes with stored profile data, but does not disclose calculating a numeric indication and a threshold for a match, however, the Mills reference discloses the features, as discussed below).
	Beringer discloses comparing e-mail to stored profiles for a match, however, Beringer and Ray do not explicitly disclose:
	comparing and calculating a numeric indication of a relative match strength and receiving the data only if the numeric indication meets or exceeds a predetermined threshold value.
	The Mills reference discloses comparing and calculating a numeric indication of a relative match strength and receiving the data only if the numeric indication meets or exceeds a predetermined threshold value (Mills: Paragraph 27 – accessing email message, determine features of the email message, determine a sub of weight of features, determine distribution profile of features, distribution profiles of legitimate email messages are accessed, distribution profile of email message is compared to a predetermined distribution profile of legitimate messages, giving the email message a score based on the comparison, comparing the score with a predetermined threshold, if the score is above the threshold then the email message is considered legitimate and forwarded, if below the threshold then it is considered a spam; Figures 1B-C).
	Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was made, having the teachings of Beringer, Ray, and Mills, to have combined Beringer, Ray, and Mills. The motivation to combine Beringer, Ray, and Mills would be to filter spam email messages by giving a score to email messages and comparing against a predetermined threshold (Mills: Paragraphs 6 and 27).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.















Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZWANUL MAHMOOD whose telephone number is (571)272-5625.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.M/Examiner, Art Unit 2164                                                                                                                                                                                                        

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164